Citation Nr: 1235641	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Appellant (the Veteran) had active service from February 1972 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the RO in Waco, Texas.

The Veteran failed to report for a Board hearing, which was scheduled to be conducted at the RO in February 2010.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Board hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In June 2010 and again in September 2011, the Board remanded this appeal for additional evidentiary development.  That development was completed, and the case has since been returned to the Board for further appellate action.

In addition to remanding the claims decided herein, in June 2010, the Board also denied a claim for service connection for hearing loss, which was on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran had no service in the Republic of Vietnam.

4.  The Veteran was exposed to loud noises during service.

5.  Symptoms of tinnitus were not chronic in service.

6.  Symptoms of tinnitus have not been continuous since service separation.

7.  The Veteran's current tinnitus is not related to service.

8.  The Veteran does not have acute or subacute peripheral neuropathy.

9.  The Veteran did not sustain an injury or disease of the peripheral nerves during service, and symptoms of peripheral neuropathy were not chronic in service.

10.  Symptoms of peripheral neuropathy have not been continuous since service separation.

11.  The Veteran's current diagnosis of chronic peripheral neuropathy is not related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Chronic peripheral neuropathy was not incurred in or aggravated by service; acute or subacute peripheral neuropathy is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate these claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, records from the Social Security Administration (SSA) concerning the Veteran's disability determination, and the Veteran's written assertions.

In addition, the Veteran was afforded a VA examination to address the etiology of his tinnitus.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnosis, opinion, and rationale were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to peripheral neuropathy; however, a VA examination is not necessary in order to decide the claim.  A VA medical examination must be provided when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As will be addressed below, the Veteran had no service in Vietnam; he has not been diagnosed with acute or subacute peripheral neuropathy, and the Veteran's service treatment records show no complaint of or treatment for peripheral neuropathy.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury that may be related to current chronic peripheral neuropathy.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Because there is no in-service injury or disease to which a medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Bardwell, 24 Vet. App. at 40.

Remand Compliance

As noted above, this appeal involves two remands by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's June 2010 remand instructions by obtaining the Veteran's service personnel records and obtaining a medical opinion as to whether there is a 50 percent or better probability that tinnitus is etiologically related to service.  The RO also complied with the Board's September 2011 remand instructions by obtaining SSA records concerning the Veteran's disability determination with that agency.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App.223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App.141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App.36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App.49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App.67, 74 (1997); Layno v. Brown, 6 Vet. App.465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App.303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App.521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App.296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed tinnitus or peripheral neuropathy are related to combat.  For this reason, the Board finds that the Veteran did not engage in combat with the enemy during service; therefore, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Tinnitus

The Veteran asserts that he was exposed to loud sounds in the service as he worked on the flight line as an aircraft mechanic.  The Board accepts this account as consistent with the Veteran's service personnel records and occupational specialty.  
After a review of all of the evidence, the Board finds that, while the evidence demonstrates that the Veteran was exposed to loud noises during service, the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service and were not continuous after service.  There is no reference to tinnitus in the service records, and the examination for release from active duty in December 1975 shows normal findings for the ears, eardrums, and auditory acuity.  Indeed, the Veteran has not specifically reported chronic symptoms of tinnitus in service.  He described to the October 2006 VA examiner only a 10-year history of tinnitus, which would place the onset of symptoms of tinnitus well after service.  The first reference in the record to tinnitus comes in the context of the current claim for compensation.  Thus, there is not simply an absence of evidence regarding chronic symptoms in service; instead, the weight of the evidence demonstrates normal hearing at service separation with onset of symptoms well after service separation.  

The Board further finds that the weight of the evidence demonstrates that the current tinnitus is not related to service, including to the loud noise exposure in service.  The October 2006 VA examiner opined that the Veteran's hearing loss was not related to service, but did not provide an opinion regarding the relationship of tinnitus to service.  An opinion was requested in the Board's June 2010 remand of this claim, and an opinion was provided in July 2010.  The VA examiner opined that it is less likely than not that the Veteran's current tinnitus is etiologically related to noise exposure in service.  The bases for the opinion were that there was no hearing loss found as a result of the loud noise exposure, no complaints of tinnitus during service, and no other evidence to support causation between tinnitus and military noise exposure.  

There is no medical opinion of record that purports to relate tinnitus to service.  The Veteran apparently believes that there is a connection; however, this recent assertion made for compensation purposes is inconsistent with, and outweighed by, the pertinent facts of contemporaneous normal findings at service separation, the Veteran's own contemporaneous history at service separation denying ear or hearing problems, his own post-service report of onset of tinnitus 20 years after service separation, and the July 2010 VA examiner's reasoned opinion, which was based on a comprehensive review of all relevant facts in this case in forming the opinion, that such association of tinnitus to military noise exposure was unlikely.    

In summation of the Board's findings, although the Veteran was exposed to loud sounds during service, the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been continuous since service separation, and the Veteran's current tinnitus is not related to service.  In view of these findings, the Board concludes that a preponderance of the evidence is against the claim, and service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis of Service Connection for Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy is a result of exposure to herbicides in Vietnam.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam.  Despite obtaining the Veteran's complete service personnel file, there is no record of any service in the Republic of Vietnam.  The National Personnel Records Center informed the RO that the Veteran had no service Vietnam.  

The Veteran appears to be in agreement as to the official record, although he does assert that he was present in Vietnam.  He has asserted that he was on a roving maintenance crew repairing aircraft, that no records were kept at that time regarding his presence in Vietnam, and that everything was by word of mouth.  While the Veteran is competent to report his presence in Vietnam, as indicated, the Board finds that the Veteran did not have service in the Republic of Vietnam.  In addition, presumptive service connection purposes is precluded because the Veteran has never been diagnosed with a disorder that is subject to the presumption of service connection regarding herbicide exposure.  The regulations specify that service connection is presumed for acute and subacute peripheral neuropathy.  The regulations go on to define acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and that resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  The Veteran has not been diagnosed with acute or subacute peripheral neuropathy, nor does the record reflect that he experienced symptoms that appeared within weeks or months of suggested exposure to an herbicide agent and that resolved within two years of the date of onset.  

The Veteran specified in his claim that his peripheral neuropathy began in 2006.  The first record of peripheral neuropathy in the medical records comes from a November 2002 examination.  Thus, by the Veteran's own assertions, and consistent with the medical evidence of record, his symptoms began well after the "weeks or months" of exposure specified in the regulation, and did not resolve within two years of the date of onset.  Accordingly, the Board finds that the Veteran does not have acute or subacute peripheral neuropathy, and the presumptions regarding herbicide exposure in Vietnam do not apply regardless of his presence in Vietnam.  

The Board finds that the Veteran did not sustain an injury or disease of the peripheral nerves during service, and symptoms of peripheral neuropathy were not chronic in service.  There is no reference to complaint of or treatment for peripheral neuropathy in service, or symptoms of peripheral neuropathy in service, and the Veteran was found to be clinically normal regarding all systems when examined for service separation in December 1975.  

The Board finds that symptoms of peripheral neuropathy have not been continuous since service separation.  The Board reiterates that the Veteran has reported onset of symptoms well after service.  The first diagnosis of peripheral neuropathy appears in November 2002.  Thus, there is no dispute as to in-service chronicity or post-service continuity of symptoms.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current chronic peripheral neuropathy is not related to service.  There is no medical opinion of record that purports to relate peripheral neuropathy to service.  The Veteran apparently believes that his current peripheral neuropathy is related to service, but his assertion is inconsistent with the facts.  Notably, his assertion of nexus is inconsistent with, and outweighed by, the normal findings at service separation, his own reported histories of post-service onset of symptoms, and the lengthy period after service without symptoms or treatment; therefore, the Board finds his assertion of nexus to service unpersuasive.  

In summation of the Board's findings, the Veteran does not have acute or subacute peripheral neuropathy; symptoms of peripheral neuropathy were not chronic in service; symptoms of peripheral neuropathy have not been continuous since service separation; and the Veteran's current chronic peripheral neuropathy is not related to service.  In view of these findings, the Board concludes that a preponderance of the evidence is against the claim for service connection for peripheral neuropathy, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the  preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy, including to claimed herbicide exposure, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


